Citation Nr: 1211700	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-39 675	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a respiratory disorder, including as due to asbestos exposure.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from May 1966 to April 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the RO which denied, in part, the benefits sought on appeal.  The Board remanded the issue on appeal for additional development in June 2010.  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of the issue addressed in this decision have been obtained by VA.  

2.  A chronic respiratory disorder was not present in service or until some 35 years after service, and there is no competent medical evidence of a causal connection between any current respiratory disorder, including chronic obstructive pulmonary disease or bronchitis and service or any incident therein.  


CONCLUSION OF LAW

The Veteran does not have a respiratory disorder due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Id.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in November 2006 and June 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Although the June 2010 letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him as the claim was readjudicated and a supplement statement of the case (SSOC) was promulgated in December 2010.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  He has not provided necessary authorization to obtain private records.  The Veteran was also afforded an opportunity for a personal hearing, but declined.  The Veteran was scheduled for a VA examination during the pendency of this appeal but failed to report for the examination.  Significantly, the Veteran was notified that a VA examination was necessary to determined the etiology of his current respiratory disorder by letter dated in June 2010, and that his failure to report without good cause could negatively affect the outcome of his claim.  He was also advised to contact VA if he could not report for any scheduled examination.  The Veteran has not contacted VA to explain his failure to report or to request to be rescheduled.  

Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Respiratory Disorder

VA regulations provide that in cases involving original claims where a claimant, without good cause, fails to report for a scheduled examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2011).  In this case, there is evidence of treatment for respiratory complaints on a couple of occasions in service, as well as some current respiratory problem, and therefore, the Board sought an examination and opinion to clarify the exact nature and etiology of the Veteran's current respiratory problems.  Without the Veteran's cooperation, however, the Board is unable to obtain a medical opinion as to whether any current disability is etiologically related to the symptoms he had in service.  Therefore, the Board will adjudicate the Veteran's claim based on the evidence of record.  Id.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the claim.  

In this case, the Veteran contends that his current respiratory problems, including COPD and bronchitis were due to exposure to soot from coal burning stoves that were used to heat the barracks while serving in Grafenwohr, Germany in service in the late 1960's.  The Veteran also asserted that his respiratory problems may be due to exposure to asbestos in service, though he has not offered any specific information or evidence to support the latter contention.  

Concerning the latter assertion, the Board notes that the service treatment records (STRs) do not show that the Veteran was exposed to asbestos in service, nor is there any current medical evidence of record which shows or otherwise suggests that the Veteran has asbestosis or any other pulmonary disorder associated with asbestos exposure.  As the Veteran has not submitted any evidence showing that he has an asbestos related disease at present and has not cooperated with VA's attempt ascertain the etiology of his current respiratory problems, the Board finds that further development or discussion of this aspect of his claim is not warranted.  

The STRs showed that the Veteran was treated for cold symptoms on two occasions in service, in November 1966 and March 1967.  The impression on the latter occasion was upper respiratory infection.  The STRs showed no further complaints, treatment, abnormalities or diagnosis for any other respiratory problems in service.  Furthermore, on a Report of Medical History for separation from service in April 1968, the Veteran specifically denied any nose, throat or sinus trouble, chronic or frequent colds or cough, shortness of breath, pain or pressure in his chest, asthma or any other respiratory problems, and no pertinent abnormalities were noted on examination at that time.  The Veteran's lungs and chest were normal and a chest x-ray study was negative.  

A VA chest x-ray study in February 2001 showed mild fibronodular densities in both lungs which appeared to be chronic, but was otherwise within normal limits.  A VA outpatient note dated in October 2002, indicated that the Veteran smoked one pack of cigarettes a day and was not interested in quitting.  A VA outpatient note dated in January 2003, showed that the Veteran was seen for episodes of sweating and fever and was noted to have a history of recurrent bronchitis and COPD.  The assessment included sinusitis and bronchitis.  VA pulmonary function study in January 2010, revealed moderate COPD, consistent with smoking history.  The examiner commented that the Veteran was counseled to quit smoking to avoid further decline in lung function.  

In this case, other than a cold and a single episode of an upper respiratory infection in service, the STRs were completely silent for any other pulmonary or respiratory problems.  The fact that the Veteran specifically denied any shortness of breath or other respiratory problems and was not shown to have any pulmonary abnormalities on a chest x-ray at the time of his separation examination in April 1968, suggests that upper respiratory symptoms were acute and transitory and resolved without residuals.  

The evidence of record shows that the Veteran has a long history of smoking and has worked in construction, including drywall installation and welding since his discharge from service.  The first evidence of any respiratory problem subsequent to service was in 2001, at which time a chest x-ray study revealed mild fibronodular densities in both lungs.  While the Veteran is now shown to have COPD and bronchitis, the only competent medical evidence addressing the etiology of his current respiratory problems was the January 2010 VA examiner's assessment that the pulmonary findings were consistent with his history of smoking.  

While the Veteran believes that his current respiratory problems are related to service, he has not presented any credible or competent evidence to support his assertions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct service connection requires a finding that there is a current disability that has a relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As there is no competent evidence of any signs or symptoms of a chronic respiratory infection or pulmonary disorder in service or until more than three decades after service, no evidence of asbestos exposure or asbestosis at present, and no credible medical evidence showing a connection between any current respiratory problems, including COPD and bronchitis to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a respiratory disorder, including as due to asbestos exposure is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


